DETAILED ACTION

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the rejection of claim 12 under 35 USC 112(d) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1, 9, 13, and 14 under 35 USC 102(a)(1) and claims 2-8, 10-12, and 15-26  under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “residual amount detecting unit” in claims 1-3, 9, 10, 13, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, 14, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20100000578 by Hendrickson et al. in view of KR20110099917A by Park et al.
As to claim 1, Hendrickson teaches a detergent storage container comprising a detergent storage member (cartridge 64/92, figs. 2-5) defining a storage space for detergent, the storage member configured to be inserted rearwardly to a housing in the laundry apparatus (fig. 5); and a residual amount detecting unit (sensor 68, fig. 2) at the detergent storage member (para. 18, note that it comes into contact with the detergent in the cartridge) to detect an amount of detergent in the storage member.
Hendrickson does not teach that its residual amount detecting unit is installed at a rear surface of the detergent storage member.  However, one of ordinary skill in the art would have recognized as obvious to install it at the rear surface.  Hendrickson teaches that its detecting unit is configured to indicate when the storage member is empty (para. 40), and Park teaches a residual amount detecting unit for a detergent storage member that it is configured to detect a minimum amount of detergent in the member in order to request a user to add more detergent (para. 74).  Since both Hendrickson and Park teach the importance of detecting when the storage member is empty or at a minimum level, one of ordinary skill in the art would understand that the detecting unit should be configured so that the empty or minimum state can be detected.  As shown in fig. 4 of Hendrickson, the bottom of the storage member 92 is sloped rearward, which is typical in the art to allow for detergent to flow to the outlet.  Based on the teachings of Hendrickson and Park, one of ordinary skill in the art would have been motivated to install the detecting unit at a rear surface of the storage member of Hendrickson so that the detergent level is measured at a lowermost portion of the storage member in order to determine a true empty or minimum detergent level.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 9, Hendrickson teaches that the storage member comprises a pump receiving portion 158 (fig. 4, para. 33); upon the obvious modification discussed above, the residual amount detecting unit 68 would necessarily be above the pump receiving portion as the only available location on the rear surface to locate the detection unit (see fig. 4).
As to claim 10, Hendrickson further teaches a pump receiving portion 158 protruding outward relative to the rear portion of its storage member (fig. 4, para. 33).
As to claim 13, Hendrickson teaches that at least a portion of the residual amount detecting unit is expose to an inner space of the storage member (para. 18, a portion comes into contact with detergent in the storage member).
As to claim 14, Hendrickson teaches that the residual amount detecting unit comprises an electrode that is exposed to the inner space of the storage member (para. 18).
As to claim 32, Hendrickson teaches that the storage member is inserted rearwardly to the housing (fig. 4) relative to a front of the apparatus that includes an operation panel or door (fig. 1), the housing configured to be inserted through the front surface toward a rear surface, and the rear of the storage member faces the rear of the apparatus (fig. 4).

Claims 2-4, 7, 8, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20100000578 by Hendrickson et al. in view of KR20110099917A by Park et al. as applied to claim 1, 9, and 14 above, and further in view of U.S. Patent Application Publication 20090095750 by Vitan et al.
As to claim 2, Hendrickson does not teach the particular structure of it residual amount detecting unit, and therefore does not teach that the storage member has a coupling portion shaped correspondingly to an outer shape of the residual amount detecting unit.  However, one of ordinary skill in the art would have recognized as obvious to configure the storage member detecting unit of Hendrickson with this structure.  Vitan teaches a detergent storage member 110 (fig. 3) with a coupling portion having a shape corresponding to an outer shape of a detergent residual amount detecting unit 306.  Vitan teaches that having a coupling portion allows for the detecting unit to be removed for maintenance such as cleaning or replacing of the sensor (para. 28).  One of ordinary skill in the art would have therefore been motivated to have a coupling portion on the storage member and a corresponding shape on the detecting unit in order to allow removability of the detecting unit for maintenance, as taught by Vitan.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, Vitan teaches a mounting groove on its storage member that is recessed along the coupling portion, the detecting unit 306 being fitted to the mounting groove (fig. 3).
As to claim 4, Vitan teaches that its detecting unit 306 comprises a support bracket on which its sensor 310 is disposed, the sensor being exposed to an inner space of the storage member 110, and a connection terminal on an outer portion of the support bracket (fig. 3).  While Vitan does not explicitly teach that its sensor comprises an electrode, Hendrickson teaches that its detecting unit may comprise electrodes exposed to the inner space of its storage member (para. 18).  One of ordinary skill in the art would have recognized as obvious that the sensor of Vitan may comprise electrodes, as contemplated by Hendrickson, the electrodes therefore being disposed at the support bracket.
As to claim 7, Hendrickson teaches a pair of electrodes (para. 18).  While Hendrickson does not explicitly teach that they are disposed at different heights, one of ordinary skill in the art would have recognized as obvious that the electrodes would necessarily be disposed as different heights in order to perform the function stated by Hendrickson; such arrangement is well-known and common in the art.
As to claim 8, the connection terminal portion taught by Vitan (see fig. 3) would necessarily include an electrode sensor terminal to transmit electrical signals since an electrical signal path between the electrodes and an external interface.
As to claim 11, Vitan teaches that its detecting unit 306 comprises a support bracket on which its sensor 310 is disposed, the sensor being exposed to an inner space of the storage member 110, and a connection terminal on an outer portion of the support bracket (fig. 3) which would be above the pump receiving portion since the residual amount detecting unit 68 would necessarily be above the pump receiving portion as the only available location on the rear surface to locate the detection unit (see Hendrickson, fig. 4).  While Vitan does not explicitly teach that its sensor comprises an electrode, Hendrickson teaches that its detecting unit may comprise electrodes exposed to the inner space of its storage member (para. 18).  One of ordinary skill in the art would have recognized as obvious that the sensor of Vitan may comprise electrodes, as contemplated by Hendrickson, the electrodes therefore being disposed at the support bracket.
As to claim 15, Vitan teaches that its detecting unit 306 comprises a support bracket on which its sensor 310 is disposed and a connection terminal on an outer portion of the support bracket (fig. 3).  While Vitan does not explicitly teach that its sensor comprises an electrode, Hendrickson teaches that its detecting unit may comprise electrodes (para. 18).  One of ordinary skill in the art would have recognized as obvious that the sensor of Vitan may comprise electrodes, as contemplated by Hendrickson, the electrodes therefore being disposed inside the support bracket (note that the electrodes must be supported by the bracket) and a part of the electrodes must be exposed at one side of the bracket (e.g. within the storage member).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20100000578 by Hendrickson et al. in view of KR20110099917A by Park et al. and U.S. Patent Application Publication 20090095750 by Vitan et al. as applied to claim 4 above, and further in view of U.S. Patent Application Publication 20170191205 by Jung et al.
As to claim 5, neither Hendrickson nor Vitan teach a detergent blocking rib protruding from an inner surface of a support bracket that covers a portion of the electrodes.  However, one of ordinary skill in the art would have recognized as obvious to have a structure that can function as a detergent blocking rib.  Jung teaches a residual amount detecting unit 250 with electrodes 271, 273 and structures 274a, 274b that protrude from an inner surface of a support bracket, cover a portion of the electrodes, and are capable of blocking detergent (fig. 8).  Jung teaches that the structures 274a, 274b provide support for the electrodes (para. 76).  One of ordinary skill in the art would have been motivated to include the supporting structures with the detecting units of Hendrickson and Vitan for the purpose of supporting the electrodes, as taught by Jung.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 6, the detergent blocking rib structures 274a, 274b of Jung have portions that are inclined with respect to a vertical direction, the blocking portions being capable of restricting movement of detergent toward the electrodes (see fig. 8).

Claims 16-21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20100000578 by Hendrickson et al. in view of KR20110099917A by Park et al. and U.S. Patent Application Publication 20090095750 by Vitan et al.
As to claim 16, Hendrickson teaches a detergent supply device comprising a housing 82 disposed inside a laundry treating apparatus (figs. 1 and 4); a storage container frame 86 inserted rearwardly to the housing; a detergent storage container 144 mounted in the frame; a pump 66/94 (figs. 2 and 4) at an outside of the housing and coupled to the housing (fig. 4), wherein the storage container comprises a detergent storage member (cartridge 64/92, figs. 2-5) defining a storage space for detergent; and a residual amount detecting unit (sensor 68, fig. 2) at the detergent storage member (para. 18, note that it comes into contact with the detergent in the cartridge) to detect an amount of detergent in the storage member.
Hendrickson does not teach the particular structure of its residual amount detecting unit, and therefore does not teach a connection terminal receiving member disposed inside the housing and protruding toward the storage container.  However, one of ordinary skill in the art would have recognized as obvious to have a connection terminal receiving member.  Although Hendrickson is silent as to a connection terminal, one of ordinary skill in the art would have understood that a connection terminal receiving member inside the housing and protruding toward the storage container would have been obvious to include in the device of Hendrickson in order to provide a connection means to the detecting unit that is taught to be part of the storage container (see para. 18).  Also note that Vitan teaches a detergent storage member 110 with a residual amount detecting unit 306 at a rear of its storage member, the detecting unit having a connection terminal (fig. 3).  One of ordinary skill in the art would have recognized as obvious to have a structure with a connection terminal as taught by Vitan and a necessary corresponding connection terminal receiving member protruding toward the storage container.
Hendrickson does not teach that its residual amount detecting unit is installed at a rear surface of the detergent storage member.  However, one of ordinary skill in the art would have recognized as obvious to install it at the rear surface.  Hendrickson teaches that its detecting unit is configured to indicate when the storage member is empty (para. 40), and Park teaches a residual amount detecting unit for a detergent storage member that it is configured to detect a minimum amount of detergent in the member in order to request a user to add more detergent (para. 74).  Since both Hendrickson and Park teach the importance of detecting when the storage member is empty or at a minimum level, one of ordinary skill in the art would understand that the detecting unit should be configured so that the empty or minimum state can be detected.  As shown in fig. 4 of Hendrickson, the bottom of the storage member 92 is sloped rearward, which is typical in the art to allow for detergent to flow to the outlet.  Based on the teachings of Hendrickson and Park, one of ordinary skill in the art would have been motivated to install the detecting unit at a rear surface of the storage member of Hendrickson so that the detergent level is measured at a lowermost portion of the storage member in order to determine a true empty or minimum detergent level.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 17, Vitan teaches that its detecting unit 306 comprises a support bracket on which its sensor 310 is disposed and a connection terminal on an outer portion of the support bracket (fig. 3).  While Vitan does not explicitly teach that its sensor comprises an electrode, Hendrickson teaches that its detecting unit may comprise electrodes exposed to the inner space of its storage member (para. 18).  One of ordinary skill in the art would have recognized as obvious that the sensor of Vitan may comprise electrodes, as contemplated by Hendrickson, the electrodes therefore being disposed at the support bracket.
As to claim 18, Hendrickson teaches a detergent suction pipe 108 (fig. 4, para. 33) protruding from the rear portion of the housing toward an inner space of the storage member.  The suction pipe would be disposed below the connection terminal receiving member, the detecting unit being disposed above the pump (see fig. 2, detecting unit 68 and pump 66) and having a respective connection terminal.
As to claim 19, Hendrickson teaches a detergent suction pipe 108 (fig. 4, para. 33) connected to the detergent pump 94 to receive detergent from the storage container.
As to claim 20, Hendrickson teaches that the storage member comprises a pump receiving portion 158 protruding from a rear of the storage member and configured to receive the pump (fig. 4, para. 33); and the residual amount detecting unit 68 is above the pump receiving portion (note location of pump 66, fig. 2).
As to claim 21, the connection terminal portion taught by Vitan (see fig. 3) would be inserted into and electrically connected to the connection terminal receiving member, as would be understood by one of ordinary skill in the art to be well-known and common in the art.
As to claim 25, Hendrickson teaches that the storage member comprises a pump receiving portion 158 protruding towards the detergent pump from a rear of the storage container, wherein the pump receives detergent in the storage container (fig. 4, para. 33).
As to claim 26, Hendrickson teaches that the residual amount detecting unit 68 is above the pump receiving portion (note location of pump 66, fig. 2); a corresponding connection terminal portion of the detecting unit would thus also be above the pump receiving portion.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20100000578 by Hendrickson et al. in view of KR20110099917A by Park et al. and U.S. Patent Application Publication 20090095750 by Vitan et al. as applied to claim 17 above, and further in view of U.S. Patent Application Publication 20140144191 by Back et al.
As to claim 22, Hendrickson teaches a plurality of electrodes (para. 18).  Hendrickson is silent as to the structure of a connection terminal receiving member.  However, Back teaches a connection terminal receiving member 240 (fig. 4) having a housing and a plurality of connection terminals 244 to connect to a connection terminal portion 230.  One of ordinary skill in the art would have recognized as obvious that the connection terminal portion and connection terminal receiving member taught by Back are representative of well-known and common connection terminal means used in the art.  Back further teaches that the connection terminal unit 250 has the specific purpose of providing an electrical connection between a detergent container and a detergent housing (para. 86).  One of ordinary skill in the art would have recognized as obvious to adapt the connection terminal receiving member and connection terminal portion taught by Back to the device of Hendrickson for its known and intended purpose to provide an electrical connection to devices such as the electrodes of Hendrickson.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 23, Back teaches sealing members in the connection terminal receiving member that fit into the connection terminal housing with a plurality of regions that separate the connection terminals (fig. 5, para. 95).  One of ordinary skill in the art would have recognized as obvious to have a sealing member for the purpose of preventing water from entering the connector unit (para. 95).
As to claim 24, Back teaches various holes in the connection terminal housing that are capable of discharging laundry detergent in the connection terminal housing (see figs. 4, 5, and 11-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711